DETAILED ACTION
This office action is in response to the present application filed on 06/25/2020.
Claims 1-20 are pending of which claims 1, 10 and 17 are independent claims.
IDS, filed on 06/25/2020, is considered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20180049271 to Bagheri (hereinafter “Bagheri’).


Regarding claim 1: Bagheri discloses an operation method of a terminal in a non-terrestrial network, the operation method comprising: when a transmission operation of downlink data is started in an on-duration according to a discontinuous reception (DRX) cycle (20180049271, see paragraph[0063],  the fact that TTI is used makes the communication over the air or non-terrestrial; on-durations are used before and after STTI being enabled, for example, more active time is provided to reduce latency by increasing an on-duration timer), starting a first timer indicating a first time interval required for a retransmission operation of the downlink data (20180049271,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer); 

starting a second timer when the first timer expires (20180049271, see paragraph [0031], a device monitoring for data transmission scheduling assignments during an active time of a DRX cycle, and detecting a transmission during the active time;  the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer, during the time when the second timer starts, the first timer expires); 

performing a downlink monitoring operation in a second time interval according to the second timer (20180049271, see paragraph [0032], a first timer, in response to the detection of data transmission scheduling assignments, may be set for the first timer value that specifies an amount of time between the detection of the transmission and starting a second timer that extends the active time by a second timer value is used in monitoring operation of the second timer); 

and when control information for the retransmission operation is received from a non- terrestrial node in the second time interval, receiving the downlink data from the non- terrestrial node( 20180049271, see paragraph [0031], TTI is set for non-terrestrial nodes, the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by a second timer value; the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time is selected based on an indication from a network   ) in a downlink resource indicated by the control information, wherein the first timer is configured in consideration of a transmission delay between the non-terrestrial node and the terminal (20180049271, see paragraph [0067], drx parameters for the first drx configuration includes a first on-duration timer value, and the DRX parameters for the second DRX configuration includes a second on-duration timer value, so that the longer active time is due at least in part to the first on-duration timer value is longer than  the second on-duration timer value, and with a longer on duration, there is a greater probability that the UE 126 will receive a data transmission scheduling assignment while actively scanning without having to wait until the next on duration).  

Regarding claim 2: Bagheri discloses the  operation method according to claim 1, wherein the first timer is configured for each hybrid automatic repeat request (HARQ) process in the non-terrestrial network(20180049271,  0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer; FIG. 9  is described in greater detail with reference to FIGS. 10 through 12).  

Regarding claim 3: Bagheri discloses the  operation method according to claim 1, wherein the first time interval is a minimum time interval (20180049271, see paragraph [0031], the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time may be selected based on an indication from a network) required to allocate the downlink resource for the retransmission operation in the non-terrestrial network (20180049271,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer).

Regarding claim 4: Bagheri discloses the  operation method according to claim 1, wherein a length of the first time interval is set to a multiple of the DRX cycle (20180049271,  see paragraph [0110], FIG. 12, a DRX configuration is associated with a set of DRX parameters having a first timer value and a second timer value, where in the first timer value specifies an amount of time between detecting a transmission, while performing the monitoring, and starting a timer for the second timer value, wherein the first timer value is adjustable based on one or more adjustment factors).  

Regarding claim 5: Bagheri discloses the  operation method according to claim 1, wherein an ending time of the first time interval is set to a starting time of the on-duration(20180049271, see paragraph[0093], a DRX cycle configured with  an on-duration time interval, where on-duration time interval includes the first and second timer values ), an ending time of the on-duration, or an arbitrary time within the on-duration (20180049271, see paragraph [0031], the first timer is set for a first timer value that specifies an amount of time between detecting ( starting of the first timer value) the transmission and starting ( ending the first timer value or starting the second timer value) a second timer that extends the active time by a second timer value has its own on-duration).

Regarding claim 6: Bagheri discloses the  operation method according to claim 1, wherein the first time interval is a sum of a minimum time interval required to allocate the downlink resource (20180049271,  see paragraph [0031], the first timer value is determined based on one or both of selected first TTI length from a collection of  multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device. Note: the allocation or scheduling is based on need of the UE , i.e., more than one TTI is needed it will be allocated) for the retransmission operation in a terrestrial network and the transmission delay (20180049271,  [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer).  

Regarding claim 7: Bagheri discloses the  operation method according to claim 1, wherein the first timer is stopped when the transmission operation is completed successfully, and the first timer continues to operate when the transmission operation fails( 20180049271,  see paragraph [0084], the parameter that controls the time duration  for  the HARQ RTT timer associated with the first timer  may be allowed to run only when the network fails to receive an ACK, or when a  negative acknowledgement (NACK) is received).  

Regarding claim 8: Bagheri discloses the  operation method according to claim 1, wherein the second timer is stopped when the control information for the retransmission operation is received from the non- terrestrial node(20180049271,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer, and the second timer only stops when there is a positive acknowledgement received).  

Regarding claim 9: Bagheri discloses the  operation method according to claim 1, further comprising receiving, from the non-terrestrial node, a message including information of the first timer and information of the second timer (20180049271,  see paragraph [0110], FIG. 12, determining a first timer value, for example, a HARQ RTT time value, the UE  monitoring for data transmission scheduling assignments based on an STTI includes the UE  monitoring for the data transmission scheduling assignments under the control of a DRX configuration associated with the STTI: Bagheri discloses the  DRX configuration is associated with a set of DRX parameters having a first timer value and a second timer value, where in the first timer value specifies an amount of time between detecting a transmission, while performing the monitoring, and starting a timer for the second timer value, wherein the first timer value is adjustable based on one or more adjustment factors. 

Regarding claim 10: Bagheri discloses a   terminal in a non-terrestrial network, the terminal comprising: a processor; a memory electronically communicating with the processor; and instructions stored in the memory, wherein when the instructions are executed by the processor, the instructions cause the terminal to: when a transmission operation of uplink data is started in an on-duration according to a discontinuous reception (DRX) cycle20180049271, see paragraph[0063],  the fact that TTI is used makes the communication over the air or non-terrestrial; on-durations are used before and after STTI being enabled, for example, more active time is provided to reduce latency by increasing an on-duration timer), start a first timer indicating a first time interval required for a retransmission operation of the uplink data20180049271,  see paragraph [0084], the parameter that controls the time duration  for  the HARQ RTT timer associated with the first timer  may be allowed to run only when the network fails to receive an ACK, or when a  negative acknowledgement (NACK) is received; start a second timer when the first timer expires(20180049271, see paragraph[0032], a first timer, in response to the detection of data transmission scheduling assignments, may be set for the first timer value that specifies an amount of time between the detection of the transmission and starting a second timer that extends the active time by a second timer value is used in monitoring operation of  the second timer, and with the expiration of the first timer, the second timer starts); and retransmit the uplink data to a non-terrestrial node by using an uplink resource in a second time interval according to the second timer(20180049271,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a  first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer, wherein the first timer is configured in consideration of a transmission delay between the non-terrestrial node and the terminal (20180049271,  see paragraph [0084], the parameter that controls the time duration  for  the HARQ RTT timer associated with the first timer  is used to control delay).  

Regarding claim 11: Bagheri discloses the  terminal according to claim 10, wherein the first timer is configured for each hybrid automatic repeat request (HARQ) process in the non-terrestrial network (20180049271,  0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer; FIG. 9  is described in greater detail with reference to FIGS. 10 through 12).  

Regarding claim 12: Bagheri discloses the  terminal according to claim 10, wherein the first time interval is a minimum time interval required to allocate the downlink resource for the retransmission operation in the non-terrestrial network, and a length of the first time interval is set to a multiple of the DRX cycle(20180049271, see paragraph [0031], the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time may be selected based on an indication from a network).

Regarding claim 13: Bagheri discloses the  terminal according to claim 10, wherein an ending time of the first time interval is set to a starting time of the on-duration(20180049271, see paragraph[0093], a DRX cycle configured with  an on-duration time interval, where on-duration time interval includes the first and second timer values with starting time), an ending time of the on-duration, or an arbitrary time within the on-duration(20180049271, see paragraph [0031], the first timer is set for a first timer value that specifies an amount of time between detecting ( starting of the first timer value) the transmission and starting ( ending the first timer value or starting the second timer value) a second timer that extends the active time by a second timer value has its own on-duration).  

Regarding claim 14: Bagheri discloses the  terminal according to claim 10, wherein the first time interval is a sum of a minimum time interval required to allocate the downlink resource (20180049271,  see paragraph [0031], the first timer value is determined based on one or both of selected first TTI length from a collection of  multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device. Note: the allocation or scheduling is based on need of the UE , i.e., more than one TTI is needed it will be allocated) for the retransmission operation in a terrestrial network and the transmission delay(20180049271,  [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer).  
  
Regarding claim 15: Bagheri discloses the  terminal according to claim 10, wherein the uplink resource is a radio resource indicated by downlink control information (DCI) received from the non-terrestrial node in the second time interval or a configured grant (CG) resource (20180049271, see paragraph [0082-0083], a data transmission scheduling assignment for scheduling a data transmission corresponding to a HARQ process is configured, and HARQ RTT timer is configured for that HARQ process, and runs over the first  time interval, when necessary; the parameter controlling the duration of the HARQ RTT timer specifies the minimum number of subframes, or 1 ms TTIs;  the network waits to receive an acknowledgement (ACK) that the UE  received and successfully decoded the corresponding data transmission; and the UE does not receive a transmission, or if it does receive the transmission, it fails to decode it; for a data transmission that was not successfully decoded, the network does not get an ACK back from the UE; this triggers the network to send another data transmission scheduling assignment after the HARQ RTT timer corresponding to the time interval  expires and during the time interval when the retransmission timer ( second timer) is running and the UE is actively scanning for the transmission; and after the retransmission timer expires, the UE sleeps until the next DRX cycle when the on-duration timer again runs over the time duration).

Regarding claim 16: Bagheri discloses the  terminal according to claim 10, wherein the instructions further cause the terminal to receive, from the non-terrestrial node, a message including information of the first timer and information of the second timer(20180049271,  see paragraph [0110], FIG. 12, determining a first timer value, for example, a HARQ RTT time value, the UE  monitoring for data transmission scheduling assignments based on an STTI includes the UE  monitoring for the data transmission scheduling assignments under the control of a DRX configuration associated with the STTI. The DRX configuration is associated with a set of DRX parameters having a first timer value and a second timer value, where in the first timer value specifies an amount of time between detecting a transmission, while performing the monitoring, and starting a timer for the second timer value, wherein the first timer value is adjustable based on one or more adjustment factors).  

Regarding claim 17: Bagheri discloses an  operation method of a non-terrestrial node in a non-terrestrial network, the operation method comprising: transmitting, to a terminal, a message including information of a first timer indicating a first time interval required for a retransmission operation of downlink data(20180049271, see paragraph[0063],  the fact that TTI is used makes the communication over the air or non-terrestrial; on-durations are used before and after STTI being enabled, for example, more active time is provided to reduce latency by increasing an on-duration timer) and information of a second timer indicating a second time interval in which a downlink monitoring operation is performed (20180049271, see paragraph [0031], a device monitoring for data transmission scheduling assignments during an active time of a DRX cycle, and detecting a transmission during the active time;  the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer, during the time when the second timer starts, the first timer expires); performing a transmission operation of the downlink data in an on-duration according to a discontinuous reception (DRX) cycle; and when the transmission operation fails( ( 20180049271,  see paragraph [0084], the parameter that controls the time duration  for  the HARQ RTT timer and retransmission associated with the first timer and second timer may be allowed to run only when the network fails to receive an ACK, or when a  negative acknowledgement (NACK) is received), transmitting control information for the retransmission operation to the terminal in the second time interval after the first time interval, wherein the first time interval starts from a time of performing the transmission operation, the second time interval starts from an ending time of the first time interval20180049271, see paragraph [0031], TTI is set for non-terrestrial nodes, the device starting a first timer in response to the detecting wherein the first timer is set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by a second timer value; the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time is selected based on an indication from a network   , and the first timer is configured in consideration of a transmission delay between the non- terrestrial node and the terminal20180049271,  see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer, and the second timer only stops when there is a positive acknowledgement received.  

Regarding claim 18: Bagheri discloses the  operation method according to claim 17, wherein the first time interval is a minimum time interval required to allocate the downlink resource(20180049271, see paragraph [0031], the first timer value is determined based on one or both of a selected first TTI length from multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device; and the first TTI length or the first processing time may be selected based on an indication from a network)  for the retransmission operation in the non-terrestrial network, and a length of the first time interval is set to a multiple of the DRX cycle(20180049271,  0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer; FIG. 9  is described in greater detail with reference to FIGS. 10 through 12. Note: the actual retransmission interval is first timer, and the time the actual transmission is performed is second timer).  

Regarding claim 19: Bagheri discloses the  operation method according to claim 17, wherein an ending time of the first time interval is set to a starting time of the on-duration(20180049271, see paragraph[0093], a DRX cycle configured with  an on-duration time interval, where on-duration time interval includes the first and second timer values with starting time), an ending time of the on-duration, or an arbitrary time within the on-duration(20180049271, see paragraph [0031], the first timer is set for a first timer value that specifies an amount of time between detecting ( starting of the first timer value) the transmission and starting ( ending the first timer value or starting the second timer value) a second timer that extends the active time by a second timer value has its own on-duration).   

Regarding claim 20: Bagheri discloses the  operation method according to claim 17, wherein the first time interval is a sum of a minimum time interval required to allocate the downlink resource(20180049271,  see paragraph [0031], the first timer value is determined based on one or both of selected first TTI length from a collection of  multiple TTI lengths for which the device can be enabled and/or a selected shorter first processing time over a second processing time associated with a TTI length used by the device. Note: the allocation or scheduling is based on need of the UE , i.e., more than one TTI is needed it will be allocated)  for the retransmission operation in a terrestrial network and the transmission delay (20180049271, see paragraph [0092] FIG. 9, a UE monitors for data transmission scheduling assignments during an active time of a DRX cycle; during the active time, the UE  detects  a transmission; the UE starts  a first timer set for a first timer value that specifies an amount of time between detecting the transmission and starting a second timer that extends the active time by the second timer value, and  the first timer is a HARQ RTT timer and second timer is a retransmission timer.   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DEBEBE A ASEFA/Examiner, Art Unit 2476